Case 19-81981   Doc 9-1   Filed 10/10/19 Entered 10/10/19 16:02:18   Desc Exhibit
                                A-G Page 1 of 26
Case 19-81981   Doc 9-1   Filed 10/10/19 Entered 10/10/19 16:02:18   Desc Exhibit
                                A-G Page 2 of 26
Case 19-81981   Doc 9-1   Filed 10/10/19 Entered 10/10/19 16:02:18   Desc Exhibit
                                A-G Page 3 of 26
Case 19-81981   Doc 9-1   Filed 10/10/19 Entered 10/10/19 16:02:18   Desc Exhibit
                                A-G Page 4 of 26
Case 19-81981   Doc 9-1   Filed 10/10/19 Entered 10/10/19 16:02:18   Desc Exhibit
                                A-G Page 5 of 26
Case 19-81981   Doc 9-1   Filed 10/10/19 Entered 10/10/19 16:02:18   Desc Exhibit
                                A-G Page 6 of 26
Case 19-81981   Doc 9-1   Filed 10/10/19 Entered 10/10/19 16:02:18   Desc Exhibit
                                A-G Page 7 of 26
Case 19-81981   Doc 9-1   Filed 10/10/19 Entered 10/10/19 16:02:18   Desc Exhibit
                                A-G Page 8 of 26
Case 19-81981   Doc 9-1   Filed 10/10/19 Entered 10/10/19 16:02:18   Desc Exhibit
                                A-G Page 9 of 26
Case 19-81981   Doc 9-1   Filed 10/10/19 Entered 10/10/19 16:02:18   Desc Exhibit
                               A-G Page 10 of 26
Case 19-81981   Doc 9-1   Filed 10/10/19 Entered 10/10/19 16:02:18   Desc Exhibit
                               A-G Page 11 of 26
Case 19-81981   Doc 9-1   Filed 10/10/19 Entered 10/10/19 16:02:18   Desc Exhibit
                               A-G Page 12 of 26
Case 19-81981   Doc 9-1   Filed 10/10/19 Entered 10/10/19 16:02:18   Desc Exhibit
                               A-G Page 13 of 26
Case 19-81981   Doc 9-1   Filed 10/10/19 Entered 10/10/19 16:02:18   Desc Exhibit
                               A-G Page 14 of 26
Case 19-81981   Doc 9-1   Filed 10/10/19 Entered 10/10/19 16:02:18   Desc Exhibit
                               A-G Page 15 of 26
Case 19-81981   Doc 9-1   Filed 10/10/19 Entered 10/10/19 16:02:18   Desc Exhibit
                               A-G Page 16 of 26
Case 19-81981   Doc 9-1   Filed 10/10/19 Entered 10/10/19 16:02:18   Desc Exhibit
                               A-G Page 17 of 26
Case 19-81981   Doc 9-1   Filed 10/10/19 Entered 10/10/19 16:02:18   Desc Exhibit
                               A-G Page 18 of 26
Case 19-81981   Doc 9-1   Filed 10/10/19 Entered 10/10/19 16:02:18   Desc Exhibit
                               A-G Page 19 of 26
Case 19-81981   Doc 9-1   Filed 10/10/19 Entered 10/10/19 16:02:18   Desc Exhibit
                               A-G Page 20 of 26
Case 19-81981   Doc 9-1   Filed 10/10/19 Entered 10/10/19 16:02:18   Desc Exhibit
                               A-G Page 21 of 26
Case 19-81981   Doc 9-1   Filed 10/10/19 Entered 10/10/19 16:02:18   Desc Exhibit
                               A-G Page 22 of 26
Case 19-81981   Doc 9-1   Filed 10/10/19 Entered 10/10/19 16:02:18   Desc Exhibit
                               A-G Page 23 of 26
Case 19-81981   Doc 9-1   Filed 10/10/19 Entered 10/10/19 16:02:18   Desc Exhibit
                               A-G Page 24 of 26
Case 19-81981   Doc 9-1   Filed 10/10/19 Entered 10/10/19 16:02:18   Desc Exhibit
                               A-G Page 25 of 26
Case 19-81981   Doc 9-1   Filed 10/10/19 Entered 10/10/19 16:02:18   Desc Exhibit
                               A-G Page 26 of 26
